DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11 and 12 of U.S. Patent No. 11,110,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the teachings of the claims overlap as demonstrated below:
Claims 11 and 14-17 of the present invention correspond to claims 1-4 and 6 of US Patent 11,110,723.  Claim 18 of the present invention corresponds to claim 5 of US Patent 11,110,723.  Claims 2 and 3 of the present invention correspond to claims 11 and 12 of US Patent 11,110,723.
A computer readable medium operable to control a printing apparatus and a printing apparatus comprising a controller substantially overlap in scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divine et al. (US PG Pub 2015/0096266).
For claim 1:  Divine et al. teaches a non-transitory computer readable print medium containing instructions to cause a printer to (see Fig. 1, software within controller 100 causing printer 124, 104, see paragraph 86, 3-D printer with separate 2-D printer) receive a print job, the print job comprising both image data defining an image to be printed and additional information associated with the print job (see paragraph 85, block 520¸receiving data to commence printing of the package around the items); analyze the additional information of the print job to produce a code that represents the additional information associated with the print job in an encoded form (see paragraph 86, printing of additional information); print a first image at a first quality on a print target (see paragraph 85); and print a second image at a second quality on the print target, the second image comprising a printed version of the code generated to represent the additional information associated with the print job (see paragraph 86); wherein the second quality is lower than the first quality (see paragraph 86, at least by being a two dimensional print).
For claim 2:  Divine et al. teaches the non-transitory computer-readable medium of claim 1, wherein the printer is a three-dimensional printer, the first image being a cross section of an object being formed (see paragraph 85, the printer being both the 3-D printer and the 2-D printer thus constituting a 3-D printer altogether) and the second image comprising a code representing instructions for further handling of the object after formation (see paragraph 86).
For claim 6:  Divine et al. teaches the non-transitory computer-readable medium of claim 1 wherein the first image is printed on a first side of the print target (see Fig. 4A, in printing the first image as a container for the container being the print target, the first image is printed on at least a first side of the print target) and the second image is printed on a second side of the print target (see paragraph 86, 524, info is printed on at least one side constituting a second side of the print target, which can be distinct from the first side, since in at least some printings, the first image being the container is on all sides of the target).
For claim 9:  Divine et al. teaches the non-transitory computer-readable medium of claim 1, wherein the code of the second image represents instructions for further handling of a printed product comprising the first and second images after printing (see paragraph 45, code includes instructions).
For claim 10:  Divine et al. teaches the non-transitory computer-readable medium of claim 1, wherein the instructions cause the second image to be printed within a boundary defined by the first image, such that the second image is behind the first image (see paragraphs 85 and 86, the instructions of the second image are printed on the 3-D packaging being the first printed image, from at least one reference point the printed 2-D instructions are behind the 3-D elements).
For claim 19: Divine et al. teaches a print apparatus, comprising: a first printing device (see paragraphs 85 and 86, 3-D printing device being the first printing device), comprising a three-dimensional printer (see paragraph 85, 3-D printer), arranged to print on a print target to form a three-dimensional object under control of a controller and based on a print job (see paragraph 85, printing a 3-D job being a package around an object); and a second printing device arranged to print an image on the object under control of the controller and based on the print job (see paragraph 86, 2-D printer printing related label information), wherein the image comprises a code representing instructions for further handling of the object after formation (see paragraph 86, package information is code representing handling instructions readable by machine or person, see paragraph 86, code can be a machine readable code or address information).
For claim 20:  Colson et al. teaches the apparatus of claim 14 and further teaches that the controller is configured to receive the print job and analyze data of the print job to produce the code based on the data of the print job (see paragraphs 85 and 86, Fig. 1, the controller 100 receives data, the printer is operated to produce the code in paragraph 89 based on the received job).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Divine et al. (US PG Pub 2015/0096266) in view of Krikke et al. (US PG Pub 2014/0143727).
For claims 3 and 4:  Divine et al. teaches the non-transitory computer-readable medium of claims 3 and 4 but does not specify that the printer or the first printer is a wide format printer, the instructions to format printing for wide format printing.  However, Krikke et al. teaches a wide format printer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Divine et al. to adapt a wide format printer for the purpose of printing a larger structure.
For claims 5 and 8:  Divine et al. teaches all of the limitations of claims 5 and 8 except that the second printing device, or the printing device, is an ink jet printer.  However, Krikke et al. teaches the equivalence of an ink jet printer with a plurality of other 2-D and 3-D printers.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Divine et al. to use an ink jet printer as or as part of the printer for the purpose of forming the 2-D code image through controlled output of commonly available printing inks.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the medium of claim 6 having instructions to modify the second image on the print target away from an intended position specified in the print job based on the printing speed difference between the first and second printing devices printing the respective images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853